PURCHASE AND SALE AGREEMENT BETWEEN SFG FINANCIAL CORPORATION AND NCG MARKETS CORPORATION THIS AGREEMENT, made as of the 8th day of March 2010 between NCG MARKETS CORPORATION (“NCG”),with an address of 215-15 50th AVENUE, BAYSIDE, NY11364, CHANGYING ZHU, LEE CHEN, individuals with an address of 215-15 50th AVENUE, .BAYSIDE, NEW YORK 11364. NCG, CHANGYING ZHU and LEE CHEN are collectively hereinafter referred to as SELLERS (“Sellers”) and SFG FINANCIAL CORPORATION, (“SFG” ) a Delaware Corporation with an address of 575 MADISON AVENUE, NEW YORK, NEW YORK 10022, hereinafter referred to as PURCHASER. W I T N E S E T H: WHEREAS, SELLERS are the Owners of200 Shares of the issued and outstanding Shares of NCG Markets Corporation Common Stock, no par value, , such shares representing100% of the issued and outstanding shares of Capital Stock of NCG Markets Corporation (the “NCG Common Stock”); and WHEREAS, NCG is a member of the National Futures Association (the “NFA”)and the Commodities Futures Trading Commission (“CFTC”) as a non-guaranteed Introducing Broker and it is duly registered pursuant to the Commodity Exchange Act (the “CEA”); WHEREAS, SELLERS wish to sell to the PURCHASER an aggregate of 100% of the issued and outstanding shares of the NCG Markets Corporation Common Stock, (“NCG Common Stock shall hereinafter collectively referred to the “NCG Shares”), which said Shares of NCG constitutes 100% of the issued and outstanding NCG Shares, and the PURCHASER is desirous of acquiring the 100% of the NCG Markets Corporation Shares on the terms and conditions hereinafter set forth; and WHEREAS, PURCHASERhas agreed to acquire NCG Shares for $50,000 Dollars, and other good and valuable consideration. NOW, THEREFORE, in consideration of the mutual agreements herein, the sufficiency of which is hereby acknowledged, each of the parties hereto agrees as follows: 1. Sale and Delivery of the Securities.Subject to and contingent upon the terms and conditions of this Agreement, SELLER hereby agrees to sell, assign and transfer to the PURCHASER and the PURCHASER hereby agrees to purchase from SELLER all right, title and interest in NCG Markets Corporation Common Stock Shares. 2.
